Title: From Thomas Jefferson to Gautier, 21 July 1788
From: Jefferson, Thomas
To: Gautier, Jean Antoine


          
            
              Sir
            
            Paris July 21. 1788
          
          I am much obliged to you for the communication of the Deuxponts Catalogue of Greek and Latin books. There is nothing in it for which I have occasion except the ‘L. Annaei Senecae Philosophi opéra. 4. vol. 7.₶4.’ If you have a correspondence there and can conveniently order this work for me, on condition it be an Octavo edition, I shall be obliged to you. I have their Plato which I like much. I wish they could be induced to print Diodorus Siculus and Dionysius Halicarnasseus in the same format. These are the only Greek authors of esteem which have never been printed but in large formats. There is indeed an Octavo edition of Diodorus printed at Basle. But it is of 5. books only out of 15 which remain, it is without a translation which is necessary for much the greater part of readers, and it is in an obsolete character, abounding with contractions now out of use, and little known, so that in fact it is worth nothing. Wesseling’s edition of Diodorus, and Hudson’s of Dionysius, exactly copied, but in Octavo format, would certainly meet with great success, the translation being printed on the same page with the original. Perhaps if you were to suggest this to the printers of Deuxponts, they might think it worthy their attention. I have the honor to be with great esteem & attachment Sir Your most obedient humble servt,
          
            Th: Jefferson
          
        